I concur in the conclusion of the court that the valuation of appellants' property for taxation is not in excess of its true and actual value as defined by the statute, but I cannot subscribe to the theory advanced by the majority that the power companies have been denied the equal protection of the law in violation of the Fourteen Amendment to the Federal Constitution.
Upon the uncertain testimony of the assessor, introduced as a witness for the power companies, which, it is claimed, amounted to the statement that he had established a practice of assessing property for taxation at eighty per centum of its true and actual value, the majority of the court finds as a solemn fact that all other properties in Brooke County were assessed for 1931 at eighty per centum of their true *Page 450 
and actual value. His evidence, however positive, is not admissible for the purpose of attacking the validity of his official acts. "An officer, when he performs an act, in the course of his official duty, cannot be heard to say what he intended thereby. The law attaches consequences to the act, without reference to the private intention of the officer. He has no power to explain away his legal acts, or their legal effect. To do so, would give effect to the intention of the officer rather than the law." 22 Rawle C. L. 474. But ignoring a positive, salutary rule of procedure, by accepting the stultifying statement of the assessor, such evidence has no probative value in a determination of the ultimate fact as to whether the board of review and equalization, the final arbiter, has discriminated against the power companies in exercising its authority and mandatory duty of fixing the value of all property for taxation at its true and actual value. The valuation by the assessor is merely tentative. Section 24, article 3, chapter 11, Code 1931, requires the board to "pass upon each valuation and each interest"; to enter the valuation of "each as fixed by it in a separate column in the land and personal property books prepared for the purpose"; and to reduce or increase to its true and actual value any property or interest assessed by the assessor at more or less than its true and actual value. There is not the slightest evidence that the board ignored its mandatory duty of fixing the valuations of all other properties in the county at their true and actual value. The opinion, however, seeks to avoid the legal conclusion that the board has performed this duty, by stating merely that an inspection of part of its minutes for 1931 "does not disclose any action taken by it to raise assessments generally or even to consider generally the valuation of real properties as fixed by the assessor." I do not doubt the law cited, but I protest its application, without facts, in a matter vitally affecting the public.
Judge Woods concurs in this note. *Page 451